Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on January 14, 2022 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 1-2, 4-12, 14-22 and 24-30 pending in the application filed; all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 01/14/2022 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 1-2, 4-12, 14-22 and 24-30 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art made of Yeri et al (U.S. No. 2021/0097605) teaches  
for identifying anomalous data in an input data set comprising anomalous data, the apparatus comprising at least one processor and at least one memory comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: receive a plurality of data records from a data source, each data record of the plurality of data records comprising a feature vector comprising a plurality of predictor variables and a plurality of corresponding predictor variable values, wherein the plurality of data records comprises at least one anomalous data record.
Yeri et al (U.S. No. 2021/0097605) but fails to teach the following claimed features in combination with overall claimed limitations when interpreted in light of the specification.

In dependent claims 1, 11 and 21 identify the distinct features generate a first model of a plurality of ranked models by: receiving a true data set comprising a plurality of true data records organized according to a plurality of true data set columns and a plurality of true data set rows, wherein (a) each true data record of the plurality of first data records comprising a feature vector comprising a plurality of predictor variables and a plurality of corresponding predictor variable values, (b) each predictor variable 

Claims 1-2, 4-12, 14-22 and 24-30 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records. The above features in conjunction with all other limitations of the dependent and independent claims 1, 3-13 and 15-20 are hereby allowed.

Claims 1-2, 4-12, 14-22 and 24-30 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISAAC M WOO/Primary Examiner, Art Unit 2163